            Case 2:18-cv-01132-TSZ Document 76 Filed 09/11/20 Page 1 of 8




                                                                          Hon. Thomas S. Zilly




                           UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
                                    AT SEATTLE

ESTHER HOFFMAN; SARAH DOUGLASS,
ANTHONY KIM; IL KIM, and DARIA KIM,                    Case No.: 2:18-cv-01132-TSZ

                       Plaintiffs,                     DEFENDANTS’ MOTION TO STRIKE
       v.                                              PORTIONS OF PLAINTIFFS’ SECOND
                                                       AMENDED COMPLAINT
TRANSWORLD SYSTEMS INC.; et al.,
                                                       Noted Date: October 23, 2020
                       Defendants.



       NOW COME defendants, Transworld Systems Inc. (“TSI”), Patenaude & Felix, A.P.C.

(“P&F”), and Matthew Cheung (“Cheung”), through undersigned counsel and pursuant to Fed.

R. Civ. P. 12(f), and hereby move to strike certain portions of plaintiffs’ second amended

complaint (“SAC”).

       The Court should strike plaintiffs’ allegations that the NCSLT entities have agreed to enter

a Proposed Consent Judgment (“PCJ”) in separate litigation with the Consumer Financial

Protection Bureau (“CFPB”) pending in the United States District Court for the District of

Delaware, because that misrepresentation is demonstrably false. As plaintiffs are well aware, the

CFPB’s motion to enter the PCJ was denied by the Delaware court nearly 6 weeks before plaintiffs

DEFENDANTS’ MOTION TO STRIKE PORTIONS OF
PLAINTIFFS’ SECOND AMENDED COMPLAINT                                SESSIONS FISHMAN NATHAN & ISRAEL
(2:18-cv-01132-TSZ) - 1                                                   1545 Hotel Circle South, Suite 150
                                                                                      San Diego, CA 92108
                                                                                         Tel (619) 758-1891
          Case 2:18-cv-01132-TSZ Document 76 Filed 09/11/20 Page 2 of 8




filed their SAC because the PCJ was signed by individuals who lacked the authority to consent

to the PCJ on behalf of NCSLT. See Consumer Fin. Prot. Bureau v. Nat’l Collegiate Master

Student Tr., No. 17-cv-1323, 2020 WL 2915759 (D. Del. May 31, 2020).

       Where the Delaware District Court has denied the PCJ because it is void ab initio, entered

without authority, this Court should strike the PCJ, any allegations that the contents of the PCJ

were agreed to, or reliance on the contents of the PCJ to support any allegation in the current

Amended Complaint in this case.

                 I.      BACKGROUND AND PROCEDURAL HISTORY

       On June 22, 2018, plaintiffs, Esther Hoffman, Sarah Douglass, Anthony Kim, Il Kim, and

Daria Kim, filed their first amended class action complaint (“FAC”) in King County, Washington

Superior Court, alleging TSI, P&F, and Cheung violated the Fair Debt Collection Practices Act

“(FDCPA”), 15 U.S.C. § 1692, et seq., Washington Collection Agency Act (“WCAA”), R.C.W.

§ 19.16.100, et seq., and Washington Consumer Protection Act (“CPA”), 19.86.020, by executing

and filing affidavits in state collection lawsuits brought against them to collect unpaid student

loan debt. Plaintiffs alleged the affidavits were executed without the affiants’ personal knowledge

and without the affiant reviewing or TSI possessing documents proving the NCSLT entities own

their respective loans. See ECF 1-1. On August 2, 2018, defendants removed the case to this

Court. On September 4, 2018, defendants filed a motion to dismiss the FAC.

       On November 2, 2018, this Court granted defendants’ motion to dismiss the FAC and,

later on January 4, 2019, denied plaintiffs’ motion for reconsideration. Plaintiffs appealed.

       On March 19, 2020, the Ninth Circuit affirmed the Court’s order dismissing plaintiffs’

FDCPA and WCAA claims. In so doing, the appellate court noted that plaintiffs failed to state a

DEFENDANTS’ MOTION TO STRIKE PORTIONS OF
PLAINTIFFS’ SECOND AMENDED COMPLAINT                                SESSIONS FISHMAN NATHAN & ISRAEL
(2:18-cv-01132-TSZ) - 2                                                   1545 Hotel Circle South, Suite 150
                                                                                      San Diego, CA 92108
                                                                                         Tel (619) 758-1891
          Case 2:18-cv-01132-TSZ Document 76 Filed 09/11/20 Page 3 of 8




claim against defendants for attempting to collect an amount not legally owed in violation of the

WCAA because, inter alia, the consent order between TSI and the CFPB “changed TSI’s legal

obligations only with respect to the CFPB,” plaintiffs have no private right to enforce the consent

order. Id. at 552. The Ninth Circuit also affirmed the Court’s dismissal of plaintiffs’ FDCPA

claims under § 1692e(5), explaining plaintiffs failed to plausibly allege defendants threatened to

take action they did not intend to take.

       The Ninth Circuit reversed the Court’s dismissal of plaintiffs’ per se CPA claims based

on alleged violations of the FDCPA §§ 1692e(2)(A) and 1692e(10), which this Court had

dismissed as time-barred, concluding such claims are subject to the CPA’s 4-year statute of

limitations, and reversed the Court’s dismissal of plaintiffs’ per se CPA claim based on alleged

violations of § 1692f. The Ninth Circuit also reversed dismissal of plaintiffs’ stand-alone CPA

claims, but instructed the Court to allow plaintiffs to file an amended complaint to more

specifically allege whether P&F and Cheung’s activities went beyond providing legal services

and thus occur within trade or commerce for purposes of the CPA. The Ninth Circuit also

instructed the Court to allow plaintiffs to amend their complaint to address “whether plaintiffs

paid money to the Defendants and thus incurred an injury as a result of the default judgment

obtained through the allegedly false affidavits.” Id. at 553.

       Following remand, on June 15, 2020, this Court held a telephone status conference and,

pursuant to the Ninth Circuit’s opinion and mandate, ordered plaintiffs to file an amended

complaint by July 7, 2020. See ECF 60.

       On July 7, 2020, plaintiffs filed their SAC. See ECF 61. Like the FAC, plaintiffs’ claims

in the SAC are based in part on (1) a consent order between TSI and the Consumer Financial

DEFENDANTS’ MOTION TO STRIKE PORTIONS OF
PLAINTIFFS’ SECOND AMENDED COMPLAINT                                SESSIONS FISHMAN NATHAN & ISRAEL
(2:18-cv-01132-TSZ) - 3                                                    1545 Hotel Circle South, Suite 150
                                                                                       San Diego, CA 92108
                                                                                          Tel (619) 758-1891
          Case 2:18-cv-01132-TSZ Document 76 Filed 09/11/20 Page 4 of 8




Protection Bureau (“CFPB”), in which TSI did not admit liability and did not admit any findings

of fact or conclusions or of law except as necessary for the CFPB to establish jurisdiction over

TSI; and (2) the void PCJ involving the CFPB and the NCSLT entities which was denied by the

Delaware court on May 31, 2020, nearly 6 weeks before plaintiffs in this case filed the SAC. See

CFPB v. Nat’l Collegiate Master Student Loan Tr., 2020 WL 2915759 at *5-6. Notably, the

Delaware court’s holding was also discussed at the June 15, 2020 status conference, prior to

plaintiffs’ filing to SAC.

       The Court should strike plaintiffs’ scandalous misrepresentation that the NCSLT entities

consented to entry of the PCJ, ¶¶ 137-146, along with Exhibit C to the SAC, because that

allegations are demonstrably false and impertinent. Plaintiffs’ allegations the NCSLT entities

“agreed” to certain facts, and the void PCJ, are false, immaterial, and inflammatory, and should

be stricken from the SAC.

                                  II.     LAW AND ARGUMENT

   A. Standard of Review

       The federal rules of procedure authorize the Court to “strike from a pleading an

insufficient defense or any redundant, immaterial, impertinent, or scandalous matter.” Fed. R.

Civ. P. 12(f). A matter is immaterial when it has no essential or important relationship to the

claim for relief. Cairns v. Franklin Mint Co., 24 F. Supp. 2d 1013 (C.D. Cal. 1998); RSM

Production Corp. v. Fridman, 643 F. Supp. 2d 382 (S.D. N.Y. 2009) (copies of complaints filed

in other actions that were never resolved on the merits, and therefore did not result in any findings

of law or fact, were immaterial, and thus district court would strike copies of those complaints

attached to the plaintiff’s complaint). Impertinent matters consist of allegations that do not pertain

DEFENDANTS’ MOTION TO STRIKE PORTIONS OF
PLAINTIFFS’ SECOND AMENDED COMPLAINT                                  SESSIONS FISHMAN NATHAN & ISRAEL
(2:18-cv-01132-TSZ) - 4                                                      1545 Hotel Circle South, Suite 150
                                                                                         San Diego, CA 92108
                                                                                            Tel (619) 758-1891
          Case 2:18-cv-01132-TSZ Document 76 Filed 09/11/20 Page 5 of 8




to, and are not necessary for resolution of, the issues in question. Cairns, 24 F. Supp. 2d at 1013.

Scandalous matters are those that improperly cast a derogatory light on someone. Misleading and

false allegations related to unrelated prior actions or proceedings may be stricken as scandalous.

Fodor v. Eastern Shipbuilding Group, 2014 WL 50783 (N.D. Fla. Jan. 7, 2014) (plaintiff’s

references to irrelevant criminal claims and penalties against defendant outside scope of civil

cause of action and properly struck from defendant’s complaint).

       “‘The function of a 12(f) motion to strike is to avoid the expenditure of time and money

that must arise from litigating spurious issues by dispensing with those issues prior to trial.’”

Whittlestone, Inc. v. HandiCraft Co., 618 F.3d 970, 973 (9th Cir. 2010) (quoting Fantasy, Inc. v.

Fogerty, 984 F.2d 1524, 1527 (9th Cir. 1993), rev’d on other grounds, Fogerty v. Fantasy, Inc.,

510 U.S. 517 (1994)). A court may even grant a motion to strike pleadings that are not prejudicial

to the moving party if granting the motion will make the trial less complicated or otherwise

streamline the ultimate resolution of the case. State of Cal. ex rel. State Lands Comm’n v. U.S.,

512 F. Supp. 36, 38 (N.D. Cal. 1981).

   B. The Court Should Strike ¶¶ 137-146 and Exhibit C Because Those Allegations Are
      Demonstrably False, Inaccurate, and Inflammatory

       The Court should strike ¶¶ 137-146 of the SAC. Those allegations are founded in the

contention the NCSLT entities reached an agreement with the CFPB, which purportedly admit

some conduct which forms the basis of plaintiffs’ claims herein. To the contrary, the Delaware

court denied entry of the void PCJ on May 31, 2020. See CFPB v. Nat’l Collegiate Master Student

Loan Tr., et al., 2020 WL 2915759 at *1 (concluding the PCJ was signed at the direction of certain

NCSLT owners by attorneys that lacked authority to act on behalf of the NCLST entities).


DEFENDANTS’ MOTION TO STRIKE PORTIONS OF
PLAINTIFFS’ SECOND AMENDED COMPLAINT                                 SESSIONS FISHMAN NATHAN & ISRAEL
(2:18-cv-01132-TSZ) - 5                                                    1545 Hotel Circle South, Suite 150
                                                                                       San Diego, CA 92108
                                                                                          Tel (619) 758-1891
          Case 2:18-cv-01132-TSZ Document 76 Filed 09/11/20 Page 6 of 8




       The PCJ has been held invalid and therefore simply does not exist. Plaintiffs thus cannot

rely on it for their allegations. But despite the court’s May 31, 2020 decision denying the void

PCJ, plaintiffs nevertheless filed the SAC on July 7, 2020 in which they continue to improperly

allege “[t]he NCSLTs and the CFPB reached an agreement to enter a Consent Judgment[,]” and

list numerous “facts” with which plaintiffs allege NCSLT purportedly agreed; for example, that

its subservicers executed and filed affidavits that falsely claimed the affiant had personal

knowledge of the account records and filed collection lawsuits without documentation proving

NCSLT’s ownership of the debt. See ECF 61, ¶¶ 137-146. Exhibit C to the second amended

complaint is a copy of the void PCJ. See ECF 61, pgs. 78-117. However, as the Delaware court

explained, the PCJ was signed by attorneys purporting to represent NCSLT without authority to

enter into such an agreement. See CFPB v. Nat’l Collegiate Master Student Loan Tr., et al., 2020

WL 2915759 at *5-6. The allegations in the SAC relating to the void PCJ, and Exhibit C, a copy

of the void PCJ, are therefore immaterial, impertinent, and prejudicial, as they add no value to the

complaint or claims and can only serve as an attempt to confuse or prejudice the Court and jury.

See Fridman, 643 F. Supp. 2d at 382 (striking as immaterial copies of complaints filed in other

actions that were never resolved on the merits); Schultz v. Braga, 290 F. Supp. 2d 637 (D. Md.

2003) (striking allegations relating to prior acts of defendant as irrelevant to case at bar and

prejudicial to defendant); Lipsky v. Commonwealth, 551 F.2d 887 (2d Cir. 1976) (court should

strike allegations referencing administrative proceedings which do not result in an adjudication

on the merits); Smith v. Kentucky Fried Chicken, 2007 WL 162831 (D. Ky. Jan. 18, 2007)

(striking demeaning and unsubstantiated allegations). For the same reasons here, the Court should

strike ¶¶ 137-146 and Exhibit C from plaintiffs’ SAC.

DEFENDANTS’ MOTION TO STRIKE PORTIONS OF
PLAINTIFFS’ SECOND AMENDED COMPLAINT                                 SESSIONS FISHMAN NATHAN & ISRAEL
(2:18-cv-01132-TSZ) - 6                                                    1545 Hotel Circle South, Suite 150
                                                                                       San Diego, CA 92108
                                                                                          Tel (619) 758-1891
          Case 2:18-cv-01132-TSZ Document 76 Filed 09/11/20 Page 7 of 8




                                      III.    CONCLUSION

       The Court should strike plaintiffs’ allegations relating to the void PCJ, which was denied

by the Delaware court nearly 6 weeks before plaintiffs filed their SAC, as immaterial, impertinent,

and only serve to prejudice defendants. TSI, P&F, and Cheung therefore respectfully move the

Court to strike ¶¶ 137-146 and Exhibit C from the SAC.


Dated: September 11, 2020             By s/ Stephen G. Skinner
                                      STEPHEN G. SKINNER, WSBA #17317
                                      ANDREWS SKINNER, P.S.
                                      645 Elliott Ave. W., Suite 350
                                      Seattle, WA 98119
                                      Phone: 206-223-9248
                                      Email: stephen.skinner@andrews-skinner.com

                                      /s/ James K. Schultz
                                      SESSIONS FISHMAN, NATHAN & ISRAEL
                                      James K. Schultz (pro hac vice)
                                      Attorneys for Defendant Transworld Systems Inc.

                                      /s/ Marc Rosenberg
                                      Marc Rosenberg, WSBA No. 31034
                                      Attorney for Defendants
                                      Matthew Cheung and Patenaude & Felix, APC




DEFENDANTS’ MOTION TO STRIKE PORTIONS OF
PLAINTIFFS’ SECOND AMENDED COMPLAINT                                SESSIONS FISHMAN NATHAN & ISRAEL
(2:18-cv-01132-TSZ) - 7                                                    1545 Hotel Circle South, Suite 150
                                                                                       San Diego, CA 92108
                                                                                          Tel (619) 758-1891
         Case 2:18-cv-01132-TSZ Document 76 Filed 09/11/20 Page 8 of 8




                                CERTIFICATE OF SERVICE

        I hereby certify that on September 11, 2020, I electronically filed the foregoing with the
Clerk of the Court using the CM/ECF system which will send notification of such filing to all
attorneys of record.


                                     By s/ Stephen G. Skinner
                                       STEPHEN G. SKINNER, WSBA #17317
                                       645 Elliott Ave. W., Suite 350
                                       Seattle, WA 98119
                                       Phone: 206-223-9248 | Fax: 206-623-9050
                                       Email: stephen.skinner@andrews-skinner.com
                                     Attorneys for Defendant Transworld Systems Inc.




DEFENDANTS’ MOTION TO STRIKE PORTIONS OF
PLAINTIFFS’ SECOND AMENDED COMPLAINT                               SESSIONS FISHMAN NATHAN & ISRAEL
(2:18-cv-01132-TSZ) - 8                                                  1545 Hotel Circle South, Suite 150
                                                                                     San Diego, CA 92108
                                                                                        Tel (619) 758-1891
